Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Objection to claim 23 has been withdrawn in view of the submitted amendments.
Double Patenting rejection has been withdrawn in view of the submitted Terminal Disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 7/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,757,273 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 13-31 are directed to a printing apparatus, a method of controlling the printing apparatus, and a system including a printing apparatus and a server that is external to the printing apparatus. Claims 13, 29, and 30 identify the uniquely distinct features of “wherein, if a second printing that is different from the first printing is requested to the printing apparatus in a state where the predetermined display screen is displayed by the display unit, the requested second printing is not performed by executing a control based on a fact that the first user operation is executed, and wherein the control is not to perform the requested second printing at least during displaying the predetermined display screen, and wherein the second printing is printing an image on a sheet and is requested without the second user operation”. The closest prior art Mathieson (US 6,976,072) teaches “The user interface 16 operated by the queue manager 15 provides information on the jobs 17 held in each of the two queues 24 and 28. This allows a user or administrator to view the order and status of the combined set of jobs without concern for which queue they reside in. The queue manager 15 allows a user or administrator to manage jobs 17 in the two queues seamlessly as if they were in a single queue. The queue manager 15 allows a user to delete, pause, hold or reorder the priority of jobs in both queue 24 and queue 28 through the same user interface 16. The queue manager 15 can manage any number of job queues that may exist on the network 18” (column 2, lines 17-28), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675